DOWDELL, J.
Section 4325 of Criminal Code relative to appeals to the Supreme Court reads as follow s: “Such transcript need not contain mere orders of continuance, nor the organization of the grand jury which found the indictment, nor the venire for any grand or petit jury, nor the organization of regular juries for the week or term -at which the case was tried, unless some question thereon was raised before the trial court; but in the absence of any such question, such proceedings are, upon appeal, presumed to have been regular and legal.”
It does not appear that defendants raised any question before the trial court as to the organization or drawing of the petit jury. The contention, therefore, that the record here (the transcript) fails to show any order of the court directing the summoning of regular jurors for the week at which the trial was had, is without -merit.- In the absence-of any such question, it will be presumed On appeal that the order was made, and that it was regular and legal.
The evidence of the witness Viney Rhodes, which was objected to by the defendants, was clearly relevant and admissible against the defendant, John Tipton, as tending to show animus and motive on his part, and it affirmatively appears that this evidence was restricted by the court -to the defendant John Tipton. The action of the trial court in this respect was free from error.
These -are the only questions presented by the record for our consideration, and we are unable to find that any error has been committed. The judgment appealed from must, therefore, be affirmed.
Affirmed.